FILED
                             NOT FOR PUBLICATION                            MAR 30 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOHN B. FREEMAN, an individual,                 No. 08-35634

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01510-BHS

   v.
                                                 MEMORANDUM *
 THOMAS WHITTINGTON BERGAN
 AND STUDEBAKER INC. PS, Law Firm;
 et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Benjamin H. Settle, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        John B. Freeman appeals pro se from the district court’s judgment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
dismissing his action challenging a state court writ of garnishment against him.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel v. Hall,

341 F.3d 1148, 1154 (9th Cir. 2003). We may affirm on any ground supported by

the record. O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir. 2007).

We affirm.

       The Rooker-Feldman doctrine did not apply when the action was filed

because there was no final state court judgment. See Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 292-93 (2005) (explaining that when there is

parallel state and federal litigation, disposition of the federal action, once the state

court adjudication is complete, is governed by preclusion law). Nevertheless, the

district court properly dismissed the action because the issue of whether Freeman’s

bank account contained funds exempt from garnishment was litigated by the

parties or their privies in state court and decided by the Washington courts in favor

of defendants. See Freeman v. Bergan, No. 05-2-26618-0SEA, slip op. at 1-2

(Wash. Super. Ct. Sept. 14, 2007); Freeman v. Bergan, No. 05-2-26618-0SEA, slip

op. at 1 (Wash. Super. Ct. Oct. 3, 2007); see also Rains v. State, 674 P.2d 165, 169

(Wash. 1983) (describing elements of issue preclusion under Washington law).

       Freeman’s remaining contentions are unpersuasive.

       AFFIRMED.


JK/Research                                 2                                      08-35634